Citation Nr: 1039076	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  03-34 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD), to include on an extra-
schedular basis pursuant to 38 C.F.R. § 3.321, prior to June 13, 
2007.

2.  Entitlement to a rating in excess of 50 percent for PTSD, to 
include on an extra-schedular basis pursuant to 38 C.F.R. § 
3.321, from June 13, 2007.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to PTSD, to include on an extra-
schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from July 1970 to 
February 1972.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a May 2003 rating decision in which the RO, inter alia, awarded 
service connection and assigned an initial, 30 percent rating for 
PTSD, effective November 14, 2002.  In June 2003, the Veteran 
filed a notice of disagreement (NOD) with the initial disability 
rating assigned.  The RO issued a statement of the case (SOC) in 
October 2003, and the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in November 
2003.

In February 2005, the Veteran testified during a Board video-
conference hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

In April 2005, the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for additional 
development.  After accomplishing the requested action, the AMC 
continued the 30 percent rating for PTSD (as reflected in a 
December 2005 supplemental SOC (SSOC)), and returned the matter 
to the Board for further appellate consideration.  

In March 2007, the Board again remanded the claim to the RO, via 
the AMC, for additional development.  In a June 2008 rating 
decision, the AMC granted a higher, 50 percent rating for PTSD, 
effective June 13, 2007.  The AMC denied higher ratings before 
and after that date (as reflected in a July SSOC), and returned 
the matter to the Board for further appellate consideration.  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for PTSD, the 
Board has characterized that matter in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service-connected disabilities).  

The Board points out that in October 2008, the Veteran submitted 
a statement indicating that he was not appealing the June 2008 
rating decision, which granted him a 50 percent rating, but was 
requesting an earlier effective date for the 50 percent rating.  
Hence, it appears that the Veteran was satisfied with the 50 
percent rating.  In the September 2010 Informal Hearing 
Presentation, however, the Veteran's representative argued that 
the Veteran was entitled to higher disability ratings both before 
and after June 13, 2007.  Since it appears the Veteran is no 
longer satisfied with the 50 percent rating, and veterans are 
presumed to seek the maximum available benefit for a disability, 
the Board has characterized the appeal as encompassing both 
matters for higher ratings for PTSD, as set reflected on the 
title page.  Id.; AB v. Brown, 6 Vet. App. 35,38 (1993).

For reasons expressed in more detail below, the Board has also 
recharacterized the appeal as encompassing the claim for a TDIU 
due PTSD, to include on an extra-schedular basis pursuant to 38 
C.F.R. § 4.16(b) (as reflected on the title page).

The Board's decision addressing the claims for higher ratings for 
PTSD, to include on an extra-schedular basis pursuant to 38 
C.F.R. § 3.321, is set forth below.  The claim for a TDIU due to 
PTSD, to include on an extra-schedular basis pursuant to 38 
C.F.R. § 4.16(b), is addressed in the remand following the order; 
that matter is being remanded to the RO, via the AMC, for 
additional action.  VA will notify the appellant when further 
action, on his part, is required.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims herein decided have been accomplished.

2.  Prior to June 13, 2007, the Veteran's psychiatric symptoms 
primarily included chronic sleep disturbance, nightmares, 
flashbacks, irritability, anger outbursts, depressed mood, 
anxiety, exaggerated startle response, social isolation, and 
difficulty forming and maintaining relationships; collectively, 
these symptoms are indicative of no more than occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self care, and conversation normal). 

3.  Since June 13, 2007, the Veteran's psychiatric symptoms have 
primarily included daily flashbacks, sleep disturbances with 
nightmares two or three times per week, avoidance tendencies, 
increased social isolation, hypervigilance, irritability and 
anger control problems, anxiety, depression, and exaggerated 
startle response; these symptoms have been indicative of no more 
than occupational and social impairment with reduced reliability 
and productivity. 

4.  At no point since the November 14, 2002 effective date of the 
grant of service connection has the Veteran's PTSD been shown to 
be so exceptional or unusual as to render the schedular criteria 
inadequate for rating the disability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent 
for PTSD, to include on an extra-schedular basis pursuant to 38 
C.F.R. § 3.321, prior to June 13, 2007, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic 
Code (DC) 9411 (2009).

2.  The criteria for a rating in excess of 50 percent for PTSD, 
to include on an extra-schedular basis pursuant to 38 C.F.R. § 
3.321, from June 13, 2007, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.126, 4.130, DC 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received,  proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  Id.

In this appeal, after the Veteran's disagreement with the initial 
rating assigned, the October 2003 SOC set forth the criteria for 
higher ratings for PTSD.  An April 2005 post-rating letter 
provided the appellant with information pertaining to what 
information and evidence was needed to substantiate a claim for a 
higher rating for PTSD, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  Post-rating letters dated in 
April and May 2007 also provided general information pertaining 
to VA's assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  

After issuance of the above-described notice, the July 2009 SSOC 
reflects readjudication of the claims for higher ratings..  
Hence, the Veteran is not shown to be prejudiced by the timing of 
the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of the Veteran's VA 
outpatient treatment records, and the reports of January 2003 and 
June 2007 VA examinations.  Also of record and considered in 
connection with the appeal are the transcript of the February 
2005 Board hearing, and various written statements provided by 
the Veteran and by his representative, on his behalf.  No further 
RO action on either matter, prior to appellate consideration, is 
warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate these claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with either claim.   Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Factual Background

VA treatment records from the Olney Vet Center reflect that the 
Veteran first inquired about treatment and benefits for PTSD in 
October 2002.  In November 2002, an individual therapy record 
reflects that he was alert and oriented to time, place, and 
person.  In December 2002, he completed a psychosocial 
assessment.  He was tearful during the interview when talking 
about experiences in Vietnam.  He said he had nightmares almost 
every night.  He also reported having problems with alcohol.  In 
January 2003, he reported that he experienced episodes of rage, 
instability, a short temper, and had difficulties with his 
family.  The counselor noted that the Veteran smelled of alcohol.

The report of a January 2003 VA examination reflects the 
Veteran's complaints of flashbacks, nightmares, depression, 
restlessness, extreme anger, and nervousness.  The examiner noted 
that the flashbacks were described as startle responses that 
occurred once or twice a month.  The Veteran also reported 
nightmares two or three times a month.  He said he heard voices 
frequently telling him to kill others.  He reported a history of 
problems with alcohol.  The Veteran said that he had been married 
to his wife since 1989, and that they had 'spats' often.  He said 
he generally did not do much except take his daughter to school 
and visit his mother-in-law at his wife's request.  He said he 
had few friends.  He also reported that he had worked as a 
computer operator at the Social Security Administration for 28 
years before retiring.  

On mental status examination, the Veteran was somewhat described 
as somewhat sloppily dressed, but unremarkable in appearance.  He 
made little eye contact.  There were no language problems, and he 
could communicate effectively.  There was no evidence of 
psychotic thought process or delusions.  His manner and affect 
were appropriate.  He was restless and had trouble sitting still.  
He was generally anxious.  He was alert and oriented, but it took 
some time for him to think of the day and year.  

The examiner stated that the evidence strongly suggested the 
Veteran had a significant drinking problem, which he minimized.  
The examiner also opined that the symptoms related to psychosis, 
which included the reported auditory hallucinations, were more 
likely due to the Veteran's long-term alcohol abuse.  The 
examiner also opined the alcohol abuse likely contributed to his 
overall dysfunction and problems with his wife.  It was noted 
that prior to the Veteran's retirement, he was able to work.  The 
examiner diagnosed the Veteran with mild PTSD and alcohol 
dependence, and assigned a Global Assessment of Functioning (GAF) 
score of 50.

VA treatment records from the Philadelphia VA Medical Center 
(VAMC) reflect similar complaints of PTSD symptoms.  In February 
2003, it was noted that the Veteran was fully oriented without 
evidence of cognitive inefficiency.  His speech and behavior were 
normal.  It was noted that the Veteran occasionally heard a loud 
voice, but it was questioned whether this was due to alcohol 
intoxication.  He primarily complained of depression and anxiety.  
His affect was congruent with mood; he denied suicidal and 
homicidal ideation.  Insight and judgment were acceptable.  A GAF 
score of 50 was assigned.  In March 2003, the Veteran was 
admitted to the Alcohol Recovery Unit (ARU) at the VAMC, and a 
GAF score of 50 was assigned.

A March 2003 Vet Center record notes that the Veteran reported 
having problems controlling his rage and that he broke a wall 
with his fist.

A May 2003 ARU record notes that the Veteran was alert, oriented 
to person, place, and time.  He was in stable condition, offered 
no complaints, and was social with his peers.  His mood was 
appropriate; his affect was bright; he was jovial with his peers 
and staff.  Similar findings were reported later that month, 
although it was noted that he complained of nightmares related to 
PTSD.  

A July 2003 Vet Center record notes that the Veteran was upset 
and depressed.  He said that he was now sober but did not know 
how to cope with his anger.

A September 2003 ARU record reflects that the Veteran denied any 
use of alcohol and was doing well with the support of his family.  
He reported hearing voices at times and having difficulty 
sleeping.  On objective examination, he was oriented to person, 
place, and time; he had no auditory or visual hallucinations.  He 
was social with his peers and his mood was appropriate.  His 
affect was bright and he was jovial with peers and staff.  In 
September 2003, the Veteran was also seen in the sleep clinic and 
diagnosed with sleep apnea.

November and December 2003 Vet Center records note the Veteran's 
continued reports of having difficulty sleeping.  He said he had 
been diagnosed with sleep apnea and often woke up with 
nightmares.  In January 2004, it was noted that he did not have 
suicidal ideation and been sober for one year.  In April 2004, he 
reported continued difficulty sleeping.

An April 2004 ARU record reflects that the Veteran continued to 
struggle with a full range of PTSD symptoms.  It was noted that 
he had nightmares two or three times per week, frequent daytime 
intrusions, marked irritability, restlessness, hypervigilance, 
easy startle response, and interpersonal avoidances.  On mental 
status examination, he was alert, responsive, cooperative, and 
made direct eye contact.  He was fully oriented without evidence 
of cognitive inefficiency.  There were no problems with 
concentration or memory.  He was appropriate in dress and 
grooming; he was pleasant and agreeable in manner; his speech and 
behavior was slightly intense but acceptably balanced.  Speech 
was logical, coherent, relevant and goal-directed.  Affect was 
tense.  Suicidal and homicidal ideation was denied.  Insight and 
judgment were acceptable.  A GAF score of 50 was assigned.

A June 2004 Vet Center record reflects that the Veteran reported 
having less rage.

A July 2004 ARU record notes that the Veteran's continued 
difficulty sleeping.  A GAF score of 58 was assigned.  Mental 
status examination was unremarkable with no evidence that the 
Veteran was responding to internal stimuli.  It was noted that he 
continued to experience intercurrent anxiety, irritability, and 
sadness, but at a reduced intensity.  His affect was less sad, 
but still empty.  In September 2004, dream intrusions were noted 
to be reduced and a GAF score of 62 was assigned.  

A September 2004 Vet Center record reflects that the Veteran was 
able to sleep a little better, but continued to have depression 
without suicidal ideation.  In October 2004, he complained of 
social isolation but reported being able to deal with his anger 
better.

A November 2004 ARU record reflects that the Veteran reported 
that he was sleeping better and was less anxious in the daytime; 
a GAF score of 65 was assigned.  

A May 2005 Vet Center record reflects that the Veteran reported 
having nightmares two or three times per week.  In July 2005, he 
reported having difficulty controlling his anger.

An August 2005 ARU record reflects that the Veteran reported 
being able to sleep, but that he still had problems with anxiety.  
On mental status examination, findings were similar to those in 
April 2004.  A GAF score of 65 was assigned.  In September 2005, 
it was noted that he continued to have moderate to severe 
problems with anxiety, recollections, insomnia, volatile 
irritability, and occasional homicidal ideation.  He was anxious, 
fidgety, and had poor eye contact.  His mood was dysphoric and 
his affect was constricted and sullen.  

An October 2005 Vet Center record reflects that the Veteran 
reported nightmares two or three times per week.  He also 
reported being better able to cope with his anger.  In November 
2005, he reported continued sleeping difficulties and was worried 
about his physical health.  In February 2006, he reported 
experiencing panic attacks and said that he felt like his was 
going to die on occasions.

A February 2006 VAMC record reflects that the Veteran entered the 
walk-in clinic with complaints that his medications were not 
working and making him more anxious.  

A May 2006 Vet Center record notes that the Veteran reported 
hearing voices and having increased anxiety.  In September 2006, 
he reported that he was doing well and was in no distress.  Later 
that month, he reported that a family member had committed 
suicide and he expressed sadness over that incident.  It was 
noted he was depressed without suicidal ideation.  He denied 
panic attacks.  

An October 2006 ARU record notes that the Veteran reported that 
he had stopped taking his medications.  He reported having 
nightmares two or three times per week.  He said he occasionally 
heard voices and that he had suicidal ideation intermittently 
with no specific plan.  He said he had no suicidal ideation that 
day.  He was appropriately dressed, had good eye contact, did not 
attend to internal stimuli; his mood and affect were neutral; 
there was no thought disorder; he was not disorganized; there was 
no agitation or retardation; judgment and insight were intact.  

A November 2006 Vet Center record notes that the Veteran had less 
panic attacks, and was sleeping better.  He said that the 
medication he was taking was helping.  

A December 2006 Mental Health Clinic note reflects the Veteran's 
complaints of insomnia, restlessness, and fits of rage.  He 
denied auditory and visual hallucinations.  He also denied 
suicidal and homicidal ideation.  His affect was full and 
interactive and his mood was "alright."    

A February 2007 Vet Center record reflects the Veteran's 
complaints of panic attacks and difficulty sleeping.  In April 
2007, it was noted that he had nightmares two to three times per 
week and panic attacks two to three times per month.  He also 
reported having flashbacks, startle response, anger, a short 
temper, irritability, and poor impulse control.  He said he 
sometimes felt like he was going to die soon.  In May 2007, he 
talked about what he needed to do for his claim for PTSD.

The report of a June 2007 VA examination reflects that the 
Veteran reported an increase in his symptoms from his last 
examination.  He said his flashbacks occurred daily.  He also 
reported an increase in symptoms after the suicide of his 
brother-in-law in September 2007.  He became tearful during the 
interview at the mention of Memorial Day.  He reported increased 
avoidance tendencies, stating that he did not attend the funeral 
of his first cousin and only briefly attended his daughter's 
graduation.  He said he was isolated from his family and had no 
friends.  He said he only left the house when he had to do 
errands for the family and did not see or speak to his four other 
children from two previous marriages.  He also reported an 
increase in irritability and outbursts of anger.  He said his 
wife had threatened to leave him.  He said he had been using a 
CPAP machine and taking his medication, but still had problems 
sleeping.  He said he felt like he was becoming more combative as 
he became more physically disabled.  He said that he noted an 
increase in his PTSD symptoms when he stopped drinking.  The 
examiner consulted with the Veteran's counselor at the Vet 
Center, who confirmed that the Veteran's symptoms increased after 
the suicide of his brother-in-law and since his last examination.  

On mental status examination, the Veteran exhibited no impairment 
in thought processes or communication.  His concentration, focus, 
and memory were adequate for the purposes of examination.  He 
became easily derailed with the mention of triggering stimuli.  
His judgment was impaired and he made poor eye contact.  He 
covered his face with a tissue and talked through the tissue 
during the last half of the examination.  His speech was thick 
with accent, but otherwise normal.  His mood was sad and his 
affect was also teary and sad.  He indicated no suicidal or 
homicidal ideation at present, but said he had thought about 
killing himself.  The examiner diagnosed the Veteran had chronic, 
severe PTSD, and assigned a GAF score of 45.

A June 2007 Vet Center record reflects that the Veteran talked 
about his recent VA examination and was in good spirits.  In 
August 2007, he complained of difficulty controlling his anger.  
In August and September 2007, it was noted that he was depressed 
without suicidal ideation.  In October 2007 and January 2008, he 
complained of episodes of anger and range.  It was noted that his 
anxiety was 7/10.  In February and April 2008, it was noted that 
he continued to have difficulty sleeping with nightmares two to 
three times per week and that he had depression without suicidal 
ideation.

III.  Analysis

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as  to which of 
two ratings applies under a particular Diagnostic  Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating;  otherwise, the 
lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of a veteran.  38 C.F.R. § 4.3 (2009).

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where the question for 
consideration is entitlement to a higher initial rating assigned 
following the grant of service connection, evaluation of the 
medical evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of "staged 
rating" (assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  Fenderson, 12 Vet. 
App. at 126.

In this case, the RO has already assigned staged ratings for the 
Veteran's PTSD, as indicated.  Hence, the Board must consider the 
propriety of the rating assigned at each stage, as well as 
whether any further staged rating of the disability under 
consideration is warranted.

The ratings for the Veteran's PTSD have been assigned pursuant to 
DC 9411.  However, the actual criteria for rating the Veteran's 
disability are set forth in a General Rating Formula for 
evaluating psychiatric disabilities other than eating disorders.  
See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 30 percent rating is 
assigned when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  

When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign a rating solely on the basis of social 
impairment.  38 C.F.R. § 4.126.

Psychiatric examinations frequently include assignment of a GAF 
score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is no 
question that the GAF score and interpretations of the score are 
important considerations in rating a psychiatric disability.  See 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned 
in a case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; rather, 
the GAF score must be considered in light of the actual symptoms 
of the Veteran's disorder, which provide the primary basis for 
the rating assigned.  See 38 C.F.R. § 4.126(a).

At the outset, the Board notes that, in addition to PTSD, the 
medical evidence below also reflects diagnoses of alcohol 
dependence and sleep apnea.  Where it is not possible to 
distinguish the effects of a nonservice-connected condition from 
those of a service-connected condition, the reasonable doubt 
doctrine dictates that all symptoms be attributed to the 
Veteran's service- connected disability.  See Mittleider v. West, 
11 Vet. App. 181 (1998).  The record reflects some evidence that 
the Veteran's periodic reports of auditory hallucinations are 
associated with his long-term alcohol dependence; however, this 
is unclear since he continued to occasionally report hearing 
voices even after he stopped drinking.  It is also noted that he 
has sleep apnea, which may contribute to sleep disturbance, but 
there is no indication that these symptoms are distinguishable 
from his service-connected PTSD.  Hence, the Board has considered 
all of his psychiatric symptoms in evaluating his service-
connected PTSD.

A.	Period prior to June 13, 2007

The Board finds that the above-cited evidence, as a whole, 
demonstrates that prior to June 13, 2007, the Veteran's service-
connected PTSD was no more than 30 percent disabling.  The 
competent medical evidence collectively reflects that during this 
time frame, the Veteran's psychiatric symptoms included 
primarily, chronic sleep disturbance, nightmares, flashbacks, 
irritability, anger outbursts, depressed mood, anxiety, 
exaggerated startle response, social isolation, and difficulty 
forming and maintaining relationships.  Overall, the Board finds 
that these symptoms more nearly approximate occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), the level of 
impairment contemplated in the currently assigned 30 percent 
disability rating for the period prior to June 13, 2007.  

At no point prior to June 13, 2007, did the symptoms meet the 
criteria for a rating in excess of 30 percent.  In this regard, 
the evidence of record did not objectively show that the Veteran 
had circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory to the 
point where he could only retain highly learned material and 
would forget to complete tasks; impaired judgment; or impaired 
abstract thinking.  Rather, the Veteran's speech, thinking, 
memory and judgment were described as normal and acceptable.  

Also, although the January 2003 VA examiner noted that the 
Veteran reported hearing voices, it was believed that these 
auditory hallucinations were related to alcohol dependence and 
the examiner indicated that the Veteran's overall PTSD symptoms 
were "mild."  Other VA treatment records note that the Veteran 
reported hearing occasional voices, but there was no evidence 
that he was reacting to internal stimuli and ARU records 
primarily reflect that he denied auditory and visual 
hallucinations.  Similarly, while records from the Vet Center 
noted the Veteran's complaints of anger outbursts and depression, 
other VA ARU records from the same time period note that the 
Veteran's affect was bright and that he was social and jovial 
with his peers and staff.  Hence, despite the Veteran's reports 
of significant social impairment during this time period, he 
apparently interacted well with his peers and the staff of the VA 
ARU and was even described as "jovial."  

The Board notes that, prior to June 13, 2007, the record does 
tend to indicate that the Veteran had some level of disturbances 
of motivation and mood, and that he was deemed to have some 
difficulty in establishing and maintaining effective social 
relationships.  As noted above, he had difficulty controlling his 
anger and had episodes of unprovoked irritability, which 
interfered with his family relationships.  However, the Board 
notes that the Veteran worked the same job for 28 years before 
his retirement and there are no objective indications that that 
his PTSD symptoms interfered with this job.  

Accordingly, the Board finds that, although the Veteran did have 
some mood and motivation disturbance and experienced some 
difficulty with social relationships, in the absence of other 
PTSD symptoms compatible with the assignment of a higher, 50 
percent rating, and in the presence of specific functional 
indicators compatible with the assignment of a 30 percent rating 
(i.e. generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), the assignment of 
the higher 50 percent rating is not warranted prior to June 13, 
2007.     
   
The Board is cognizant that between November 2002 and April 2004, 
the Veteran was assigned a GAF score of 50, which is, 
conceivably, suggestive of a level of impairment greater than 
that contemplated in the 30 percent rating.  According to the 
DSM-IV, GAF scores ranging between 41 and 50 are indicative of 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g. no friends, 
unable to keep a job).  In this case, however, the Veteran was 
not shown to manifest any of the symptoms delineated in the DSM-
IV-such as suicidal ideation, severe obsessional rituals, or 
frequent shoplifting.  Moreover, as discussed above, the 
Veteran's underlying symptoms do not support the assignment of at 
least the next higher, 50 percent rating, or any even higher 
rating, under VA's rating schedule.  Hence, a higher rating is 
not assignable on the basis of the GAF of 50, alone.  As 
indicated above, the Board emphasizes that a veteran's symptoms, 
and not an assigned GAF score, provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a).

From June 2004, the Veteran's GAF scores were in the range from 
61 to 70, with one isolated score of 58.  According to the DSM-
IV, GAF scores ranging between 51 and 60 are indicative of 
moderate symptoms (like flat affect and circumstantial speech, 
and occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  GAF scores ranging between 61 and 70 
are indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  

The assigned GAF scores of 62 and 65, indicating mild overall 
impairment, clearly suggest even less impairment than 
contemplated in the assigned 30 percent rating, whereas the GAF 
score of 58 generally suggests an overall moderate degree of 
impairment, consistent with the 30 percent rating assigned.  

For the above-stated reasons, the Board finds that, for the 
period prior to June 13, 2007, the Veteran's psychiatric 
disability picture more nearly approximated the criteria for the 
30 percent rather than the 50 percent rating.  See 38 C.F.R. § 
4.7.  As the criteria for the next higher, 50 percent, rating are 
not met, it logically follows that the criteria for the higher 
ratings of 70 percent and 100 percent are likewise not met.

B.	Period from June 13, 2007

The Board finds that the above-cited evidence, as a whole, 
demonstrates that since June 13, 2007, the Veteran's service-
connected PTSD has been no more than 50 percent disabling.  The 
competent medical evidence collectively reflects that during this 
time frame, the Veteran's psychiatric symptoms have included 
daily flashbacks, sleep disturbances with nightmares two or three 
times per week, avoidance tendencies, increased social isolation, 
hypervigilance, irritability and anger control problems, anxiety, 
depression, and exaggerated startle response.

Overall, the Board finds that these symptoms more nearly 
approximate occupational and social impairment with reduced 
reliability and productivity, the level of impairment 
contemplated in the currently assigned 50 percent disability 
rating.

The Board notes that the June 2007 VA examiner found that the 
Veteran had no impairment in speech or thought processes and that 
his concentration and memory were adequate, findings compatible 
with a disability rating lower than 50 percent.  It was also 
noted that the Veteran exhibited impaired judgment, that he had 
depressed mood and affect, and that he had difficulty 
establishing and maintaining effective social relationships, 
findings compatible with a 50 percent rating.  

Also, although the Veteran reported episodes of unprovoked 
irritability, difficulty controlling his anger, and occasional 
episodes of violence, symptoms which can be compatible with the 
assignment of a higher, 70 percent rating, the evidence does not 
establish that these symptoms result in deficiencies in most 
areas.  In this regard, the Veteran has not been shown to have 
any significant deficiencies in thinking or communication.  His 
PTSD symptoms have not interfered with routine activities, such 
as running errands for his family.  Although he has had 
depression and anxiety, these symptoms do not affect his ability 
to function independently.  Accordingly, even though he has been 
found to have some difficulty with family relations, impulse 
control, and mood, the evidence does not establish that he has 
deficiencies in most areas within the meaning of the criteria for 
assignment of the next higher, 70 percent rating.

Further, the Board points out that the GAF score of 45 that was 
assigned on June 13, 2007, does not provide a basis for 
assignment of any higher rating for the Veteran's PTSD.  As noted 
above, GAF scores ranging between 41 and 50 are indicative of 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g. no friends, 
unable to keep a job).   However, the evidence generally does not 
indicate that the Veteran had suicidal ideation or obsessional 
rituals.  The Board also notes that later that month, the Veteran 
was described as generally being in good spirits, suggestive of a 
much higher level of functioning than was reported during the 
June 2007 VA examination.  Moreover, as discussed above, the 
Veteran's underlying symptoms do not support the assignment of at 
least the next higher, 70 percent rating, or any even higher 
rating.  In this regard, the Board reiterates that it is the 
Veteran's symptoms, and not an assigned GAF score, that provide 
the primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).

For the above-stated reasons, the Board finds that the Veteran's 
psychiatric disability picture has, since June 13, 2007, more 
nearly approximated the criteria for a 50 percent rating.  See 38 
C.F.R. § 4.7.  Thus, as the criteria for the next higher, 70 
percent, rating are not met, it logically follows that the 
criteria for the maximum, 100 percent rating are likewise not 
met.



C.  Both Periods

The Board notes that, in determining that the criteria for a 
rating in excess of 30 percent for the Veteran's service-
connected PTSD, prior to June 13, 2007, are not met, and that the 
criteria for a rating in excess of 50 percent for PTSD, from June 
13, 2007, are not met, the Board has considered the rating 
criteria in the General Rating Formula for Mental Disorders not 
as an exhaustive list of symptoms, but as examples of the type 
and degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has not required the presence of a 
specified quantity of symptoms in the rating schedule to warrant 
the assigned rating for the psychiatric disability in question.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board also notes that the above-noted  determinations are 
based on application of pertinent provisions of VA's rating 
schedule.  Additionally, the Board finds that, at no point since 
the November 14, 2002 effective date of the grant of service 
connection has the Veteran's PTSD been shown to be so exceptional 
or unusual as to warrant the assignment of any higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited to in the 
October 2003 SOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected disability 
at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication 
Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral for 
extra-schedular consideration is required.  See VAOGCPREC 6-96 
(Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level 
of disability and symptomatology, and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms" (including marked 
interference with employment and frequent periods of 
hospitalization).  38 C.F.R. 
§ 3.321(b)(1).  If so, then the case must be referred to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step: a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration at each 
stage.  The rating schedule fully contemplates the described 
symptomatology, and provides for ratings higher than that 
assigned based on more significant functional impairment.  Thus, 
the threshold requirement for invoking the procedures set forth 
in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no 
basis for additional staged rating of the Veteran's PTSD, 
pursuant to Fenderson (cited above), and that each claim for a 
higher rating must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not for 
application.  See 38 U.S.C.A. §§ 5107(b); 38 C.F.R. 
§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).


ORDER

An initial rating in excess of 30 percent for PTSD, to include on 
an extra-schedular basis pursuant to 38 C.F.R. § 3.321, prior to 
June 13, 2007, is denied.

A rating in excess of 50 percent for PTSD, to include on an 
extra-schedular basis pursuant to 38 C.F.R. § 3.321, from June 
13, 2007, is denied.  

REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for a TDIU due to service-connected 
disabilities, to include on an extra-schedular basis pursuant to 
38 C.F.R. § 4.16(b), is warranted.

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2009).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards in 38 C.F.R. § 4.16(a).  38 C.F.R. § 
4.16(b).

As discussed at length above, service-connection has been 
established for PTSD, rated as 30 percent disabling prior to June 
13, 2007, and 50 percent disabling from June 13, 2007.  Although 
service connection has been established for other disabilities 
(to include diabetes mellitus, rated as 20 percent disabling, and 
associated disabilities), PTSD is his most significant 
disability.  For the period prior to June 13, 2007, the 
percentage requirements for award of a schedular TDIU, pursuant 
to 4.16(a), are not met.  However, as noted, entitlement to a 
TDIU, on an extra- schedular basis (pursuant to the specifically 
prescribed procedures set forth in 38 C.F.R. § 4.16(b)), may 
nonetheless be established, if the Veteran is shown to be 
unemployable by reason of his service-connected disability.

In his substantive appeal and in his September 2010 Informal 
Hearing Presentation, the Veteran raised a claim for a TDIU due, 
in part, to his service-connected PTSD..  The Veteran retired 
from his job in August 2002, and the evidence reflects that he 
has not worked since then.  He further alleges that he had to 
retire because he could not do his job anymore.  

Given the Veteran's request for a total rating, and allegations 
that he is unemployable due, in part, to PTSD, on these facts, 
the claim for a TDIU is essentially a component of the claim for 
a higher rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001) (holding that where a veteran submits evidence of a medical 
disability, makes a claim for the highest rating possible, and 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the Veteran is 
entitled to a TDIU).

The Board notes that, although raised by the record, the RO has 
not adjudicated a claim for TDIU due to PTSD, to include on an 
extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  Under 
these circumstances, after giving the Veteran an opportunity to 
file a formal claim for a TDIU, and completing the other actions 
noted below, adjudicate the matter of the Veteran's entitlement 
to a TDIU due to PTSD, to include on an extra- schedular basis 
pursuant to 38 C.F.R. § 4.16(b), in the first instance, to avoid 
prejudice to the Veteran.  See e.g., Bernard v. Brown, Vet. App. 
384 (1993).

On remand, the RO should obtain and associate with the claims 
file all outstanding VA medical records. The claims file 
currently includes outpatient treatment records from the 
Philadelphia VAMC dated through June 2007, and from the Olney Vet 
Center dated through April 2008.  The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992). Hence, the RO should 
obtain all outstanding records of VA treatment and/or evaluation 
for the Veteran from the Philadelphia VAMC (since June 2007), and 
from the Olney Vet Center (since April 2008).  The RO should 
follow the current procedures prescribed in 38 C.F.R. § 3.159(c) 
as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, the 
RO should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the remaining claim on 
appeal.  The RO's letter to the Veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of the 
one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the Veteran from the 
Philadelphia VAMC (since June 2007), and from 
the Olney Vet Center (since April 2008).  The 
RO must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities. All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should furnish to the Veteran a VA 
Form 21-8940, to enable him to file a formal 
application for a TDIU due PTSD. 

3.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran furnish any additional information 
and/or evidence pertinent to the claim for 
TDIU due to PTSD.

The RO's letter should specifically explain 
how to establish entitlement to a TDIU due to 
PTSD, to include on an extra- schedular basis 
pursuant to 38 C.F.R. § 4.16(b).  The RO's 
letter should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for a TDIU, to include 
on an extra-schedular basis pursuant to 38 
C.F.R. § 4.16(b), in light of all pertinent 
evidence and legal authority.

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


